Case 1:19-cv-00293-PAB-STV Document 102-1 Filed 11/25/20 USDC Colorado Page 1 of 3

| & COLORADO
Sy Department of
ne Regulatory Agencies
Division of Professions and Occupations
STATE BOARD OF PSYCHOLOGIST EXAMINERS

EMERGENCY MEETING
PUBLIC MINUTES

 

Monday, September 14, 2020

Notice of this meeting was given in accordance with Division of Professions and Occupations Policy
Number 80-17.

[CONVENE = oe ESS Eg ee ed

9:00 AM — Webinar

 

The meeting of the State Board of Psychologist Examiners convened via webinar, at 9:00 AM, by Cheryl
Prevendar Zuber, Professional Member, Chair.

Present, in addition to Cheryl Prevendar Zuber, Psy.D., Professional Member, Board Chair, were Board
Members:

Julie Rippeth, Ph.D., Professional Member, Vice Chair

Jack Wesoky, Esq., Public Member

Laura Knoblauch, Public Member

Staff present:

Reina Sbarbaro-Gordon, Program Director
Debbie Enck, Assistant Attorney General
Wendy Anderson, Board staff

Eric Valdez, Board staff

 

 

[OLD BUSINESS

 

OLD BUSINESS
AGENDA # CASE #

#1 2019-5430

The Board reviewed the Report of Investigation and additional information.

The Board finds that there are objective and reasonable grounds, upon a full investigation, that the public
health, safety or welfare imperatively requires emergency action pursuant to Colorado Revised Statute
§24-4-104(4)(a) and that the license of Gene Gross shall be summarily suspended because objective and
reasonable grounds exist to believe, and the Board so finds, that Gene Gross is in violation of 8§ 12-245-
224(1)((b), (g)(1), and (x)), and 12-245-220, C.R.S.

DORA is dedicated to preserving the integrity of the marketplace and is committed to promoting a fair and
competitive business environment in Colorado. Consumer protection is our mission.

State Board of Psychologist Examiners Minutes wa
September 14, 2020 v4.0
Page 1 of 3
Case 1:19-cv-00293-PAB-STV Document 102-1 Filed 11/25/20 USDC Colorado Page 2 of 3

A motion was made by Julie Rippeth, seconded by Laura Knoblauch, and carried to summarily suspend
Gene Gross’s license to practice psychology in the state of Colorado.

#2 2020-574
The Board reviewed the Report of Investigation and additional information.

The Board finds that there are objective and reasonable grounds, upon a full investigation, that the public
health, safety or welfare imperatively requires emergency action pursuant to Colorado Revised Statute
§24-4-104(4)(a) and that the license of Gene Gross shall be summarily suspended because objective and
reasonable grounds exist to believe, and the Board so finds, that Gene Gross is in violation of §§ 12-245-
224(1)((b), (g)(1), and (x)), and 12-245-220, C.R.S.

A motion was made by Julie Rippeth, seconded by Laura Knoblauch, and carried to summarily suspend
Gene Gross’s license to practice psychology in the state of Colorado.

#3 2020-850

The Board reviewed the Report of Investigation and additional information.

The Board finds that there are objective and reasonable grounds, upon a full investigation, that the public
health, safety or welfare imperatively requires emergency action pursuant to Colorado Revised Statute
§24-4-104(4)(a) and that the license of Gene Gross shall be summarily suspended because objective and
reasonable grounds exist to believe, and the Board so finds, that Gene Gross is in violation of §§ 12-245-
224(1)((b), (g)(1), and (x)), and 12-245-220, C.R.S.

A motion was made by Julie Rippeth, seconded by Laura Knoblauch, and carried to summarily suspend
Gene Gross’s license to practice psychology in the state of Colorado.

#4 2020-1842
The Board reviewed the Report of Investigation and additional information.

The Board finds that there are objective and reasonable grounds, upon a full investigation, that the public
health, safety or welfare imperatively requires emergency action pursuant to Colorado Revised Statute
§24-4-104(4)(a) and that the license of Gene Gross shall be summarily suspended because objective and
reasonable grounds exist to believe, and the Board so finds, that Gene Gross is in violation of §§ 12-245-
224(1)((b), (g)(1), and (x)), and 12-245-220, C.R.S.

A motion was made by Julie Rippeth, seconded by Laura Knoblauch, and carried to summarily suspend
Gene Gross’s license to practice psychology in the state of Colorado.

#5 2020-1902

The Board reviewed the Report of Investigation and additional information.

The Board finds that there are objective and reasonable grounds, upon a full investigation, that the public
health, safety or welfare imperatively requires emergency action pursuant to Colorado Revised Statute
§24-4-104(4)(a) and that the license of Gene Gross shall be summarily suspended because objective and

State Board of Psychologist Examiners Minutes
September 14, 2020
Page 2 of 3
Case 1:19-cv-00293-PAB-STV Document 102-1 Filed 11/25/20 USDC Colorado Page 3 of 3

reasonable grounds exist to believe, and the Board so finds, that Gene Gross is in violation of §§ 12-245-
224(1)((b), (g)(1), and (x)), and 12-245-220, C.R.S.

A motion was made by Julie Rippeth, seconded by Laura Knoblauch, and carried to summarily suspend
Gene Gross’s license to practice psychology in the state of Colorado.

 

[ ATTESTATION OF BOARD MATTER CONFIDENTIALITY

 

The following was read by the Board Chair and attested to by all Board members:

“Do you attest and affirm that all conflicts of interest have been disclosed and that confidentiality of all
board matters has been maintained since the previous board meeting?”

 

  

 

The Board formally adjourned the meeting at 9:10 AM. The Board will reconvene on Friday, October 2,
2020, at 9:00 AM.

As Board Chair/Vice-Chair, | attest that these minutes of the open public meeting of the Colorado State
Board of Psychologist Examiners substantially reflect the substance of the discussions and actions taken
related to matters under the authority of the Board, pursuant to Colorado Revised Statutes section 12-43-
203, and in compliance with Colorado Revised Statutes section 24-6-402.

(Xr i loot \2oz0.

Board Chair Date ere ; "Date

 

The next Colorado State Board of Psychologist Examiners meeting will take place on
October 2, 2020

PLEASE NOTE:

Board meeting agendas, dates, and locations may be accessed on our website at:
dpo.colorado.gov/Psychology

 

State Board of Psychologist Examiners Minutes
September 14, 2020
Page 3 of 3
